

116 HRES 1230 IH: Expressing support for a national day of mourning in recognition of the lives lost as a result of COVID–19.
U.S. House of Representatives
2020-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1230IN THE HOUSE OF REPRESENTATIVESNovember 19, 2020Mr. Payne (for himself, Mr. Johnson of Georgia, Mr. Veasey, Ms. Wilson of Florida, Mr. Thompson of Mississippi, Mr. Danny K. Davis of Illinois, Ms. Kaptur, Mr. Grijalva, Mr. Sires, Ms. Bass, Mr. Mfume, Mr. Carson of Indiana, Mr. Green of Texas, Ms. Norton, Mr. Cartwright, Mrs. Dingell, Mr. Meeks, Mr. Suozzi, Ms. Johnson of Texas, Mr. Connolly, Ms. Lee of California, and Mrs. Kirkpatrick) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing support for a national day of mourning in recognition of the lives lost as a result of COVID–19.Whereas, as of November 13, 2020, more than 243,000 Americans have died as a result of COVID–19;Whereas, during the week leading up to November 13, 2020, the United States added over 100,000 COVID–19 cases per day;Whereas millions of Americans have been unable to say goodbye to loved ones or mourn properly as a result of COVID–19, making a collective day of mourning appropriate;Whereas the COVID–19 pandemic has disproportionately affected minorities in the United States;Whereas Black Americans are more than 2 times as likely to be diagnosed with COVID–19, more than 3 times as likely to be hospitalized with COVID–19, and more than 2 times as likely to die as a result of COVID–19, when compared to White Americans;Whereas Latino Americans are more than 3 times as likely to be diagnosed with COVID–19, more than 4 times as likely to be hospitalized with COVID–19, and more than 2 times as likely to die as a result of COVID–19, when compared to White Americans;Whereas Native Americans are more than 2 times as likely to be diagnosed with COVID–19, more than 5 times as likely to be hospitalized with COVID–19, and 1.4 times as likely to die as a result of COVID–19, when compared to White Americans;Whereas Asian Americans are 1.1 times as likely to be diagnosed with COVID–19, 2 times as likely to be hospitalized with COVID–19, and 1.8 times as likely to die as a result of COVID–19, when compared to White Americans; andWhereas January 21, 2021, would be an appropriate date for a national day of mourning in recognition of the lives lost as a result of COVID–19: Now, therefore, be itThat the House of Representatives—(1)supports the goals and ideals of a national day of mourning in recognition of the lives lost as a result of COVID–19; (2)encourages Americans to observe a moment of silence on such a day; and(3)encourages the President to order flags flown at halfstaff on such a day. 